Petition to re-hear:
The petition to re-hear this case has been attentively considered. The argument of the counsel, we think, is fallacious. The bond in question was in double the value of the property attached. As shown in the opinion heretofore rendered, the judgment authorized by this statute on this bond is subject to be satsfied by the return of the property by the express provision of secs. 3514 and 3535 of the Code. This being so it is impossible to maintain that the complainant has been injured in a legal sense by being *462compelled to accept in satisfaction of the bond the amount for which the property sold pending the suit as a sale made under the order of the court. For had this not been done, the defendants might have kept the property until the end of the litigation and then satisfied the judgment on the bond by retnrning it. It is fair to suppose that it would have been more depreciated in value at that time than when it was actually sold in this case. The complainant was no more injured than are all plaintiffs where the property of their debtors depreciate in value pending the litigation. Nor do we think there is any conflict between the present decision and the case of Muhling v. Ganeman, 4 Baxter, 88, at the present term. In that ease the property replevied had been disposed of by the defendant, and it could not be returned, and the judgment on the bond had to be satisfied by the payment of the value of the property with interest. The principal question was how was the value to be ascertained, by taking the amount at which it was ■estimated in taking the bond or the actual value to be fixed by proof. We held the latter, but there being no offer or possibility of returning the property, the attention of the court was not called to the question whether the judgment might have been satisfied by its return, and this of course was not decided. The language of the opinion in that case was inaccurate in omitting to state, that the payment might have been, satisfied by returning, the property, as well as by paying its value with interest, but it was thus inaccurate because the former question was not involved. *463There is no conflict between the points decided in the two cases. In deciding in that case that the defendant should pay the real value of the property re-plevied instead of its estimated value, we said in this respect it was analogous to an action of replevin at law, but we do not say the analogy goes any farther.
In an action of replevin at law the judgment in favor of the defendant for the value of the property and interest may be satisfied by a return, but the judgment for damages for the detention of the property cannot be thus satisfied. 7 Col., 117. This is upon purely statutory grounds.
We think the decision heretofore announced is correct, and dismiss the petition to rehear. We know of no principle upon which we could require the defendants to account for the loss upon the property by reason of its use or wear during the time they held it under the replevin bond.